UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7256



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT STERLING DORSEY, a/k/a Pete Dorsey,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-254)


Submitted:   April 26, 2006                  Decided:   May 30, 2006


Before WILKINSON, LUTTIG,1 and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Sterling Dorsey, Appellant Pro Se.   Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     1
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

           Robert Sterling Dorsey seeks to appeal the district

court’s order dismissing his motion filed under 28 U.S.C. § 2255

(2000).2    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Dorsey has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED




      2
      The district court recharacterized Dorsey’s paper entitled
“motion to amend sentence” as a “motion to correct sentence,”
presumably brought pursuant to 28 U.S.C. § 2255 (2000).

                                   - 2 -